The holding of the Commission of Appeals on the questions discussed in its opinion is approved. The plaintiff's failure to prove his damages requires a reversal of the trial court's judgment. There was evidence from which the weight of the bales of cotton could be deduced, and of the value per pound at Athens of cotton of a certain grade, but there was no proof that this cotton was of that grade, and none at all as to its grade. We cannot assume that all cotton raised in North and East Texas in the year of this shipment was of the grade of basis middling — the grade to which the evidence of value here related, when it is universally known that cotton marketed in Texas in any year differs in grade and its value materially depends upon its grade. Such must be assumed *Page 286 
for this verdict to be sustained. A court cannot blind its eyes to the knowledge of a fact which is notorious throughout its jurisdiction.
The judgments of the Court of Civil Appeals and District Court are reversed and the cause is remanded to the District Court for further trial.
Reversed and remanded.